           Case 1:20-cv-00982-AWI-SAB Document 23 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   JUANITA GONZALEZ,                                Case No. 1:20-cv-00982-AWI-SAB

12                 Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                                      MOTION FOR LEAVE TO FILE A
13          v.                                        SECOND AMENDED COMPLAINT

14   BOSTON SCIENTIFIC CORPORATION,                   (ECF Nos. 21, 22)

15                 Defendant.

16

17         On October 19, 2020, Plaintiff filed an unopposed motion for leave to file a second

18 amended complaint and a stipulation was filed to extend time for Defendant to respond to the

19 first amended complaint. (ECF Nos. 21, 22.) Under Rule 15(a) of the Federal Rules of Civil
20 Procedure, leave to amend shall be freely given when justice so requires. Fed. R. Civ. P.

21 15(a)(2). Based on Defendant’s lack of opposition to Plaintiff’s motion for leave to amend, the

22 motion shall be granted.

23         Accordingly, IT IS HEREBY ORDERED that:

24         1.     Plaintiff’s unopposed motion for leave to file a second amended complaint is

25                GRANTED;

26         2.     Plaintiff shall file her second amended complaint within two (2) days of the date

27                of service of this order; and

28         ///


                                                  1
            Case 1:20-cv-00982-AWI-SAB Document 23 Filed 10/20/20 Page 2 of 2


 1          3.      Defendant shall file a responsive pleading within fourteen (14) days of the date

 2                  of entry of the second amended complaint.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        October 19, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
